Citation Nr: 1404483	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION


The Veteran served on active duty from November 1972 until November 1974.  This case comes before the Board of Veterans' Appeal (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On his April 2012 Appeals to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board via videoconference in connection with his claim.  This hearing was scheduled for December 6, 2012; however, the Veteran failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  

The Veteran has described sustaining injuries to the hips and back when he was struck by a team of horses and being hit by bulls in the course of his general duties as a safety man working the rodeo.  Concerning the claims for service connection for the bilateral hips, another VA examination is necessary as the examiner based his opinion solely upon the lack of treatment during service without addressing the lay contentions of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, in providing an opinion for the lumbar spine, the examiner only commented upon the December 1972 diagnosis of a lumbar strain and did not discuss the Veteran's lay statements.  Accordingly, another examination with an opinion addressing the Veteran's lay statements is required.

Additionally, documents in the claims file show that Social Security records may be outstanding.  These records should be obtained.

Finally, the Statement of the Case reflects VA treatment records from June 2010 until April 2012 were reviewed; however, the claims file only contains records up to February 2011.  On remand, all updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and provide any releases necessary for VA to secure records of such treatment or evaluation. Obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Obtain updated treatment records from the VA Health Care Systems from February 2011 to the present. 

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Obtain a copy of any decision concerning SSA benefits and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hip disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A thorough explanation, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral hip condition was incurred in or aggravated by military service.  The examiner must comment on the Veteran's lay testimony of being run over by a team of horses and being hit by bulls while working as a safety man at rodeos.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lumbar spine disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. A thorough explanation, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back condition was incurred in or aggravated by military service.  The examiner must comment on the Veteran's lay testimony of being run over by a team of horses and being hit by bulls while working as a safety man at rodeos.

5.  Take such additional development action as deemed proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


